18 So.3d 1101 (2009)
William RANDALL, Petitioner,
v.
STATE of Florida, Respondent.
No. 1D08-6219.
District Court of Appeal of Florida, First District.
July 30, 2009.
Rehearing Denied September 24, 2009.
William Randall, pro se, Petitioner.
Bill McCollum, Attorney General, and Donna A. Gerace, Assistant Attorney General, Tallahassee, for Respondent.
Prior report: 938 So.2d 542.
*1102 PER CURIAM.
The petition alleging ineffective assistance of appellate counsel is denied on the merits.
KAHN, BENTON, and VAN NORTWICK, JJ., concur.